I115th CONGRESS1st SessionH. R. 141IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Conyers introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to dispense with the requirement of providing assurance of payment for utility services under certain circumstances. 
1.Short titleThis Act may be cited as the Preventing Termination of Utility Services in Bankruptcy Act of 2017. 2.AmendmentSection 366 of title 11, United States Code, is amended by adding at the end the following: 
 
(d)Notwithstanding any other provision of this section in a case in which the debtor is an individual, if the debtor pays in the 20-day period beginning on the date of the order for relief debts owed to a utility for service provided during such period and thereafter pays when due debts owed to such utility for service provided during the pendency of the case, then the debtor may not be required to furnish assurance of payment.. 